Exhibit 10.3
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR ARBOR POINTE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Real Estate Purchase and Sale Agreement with
Escrow Instructions dated February 16, 2011, as amended to the date hereof (as
amended, the “Purchase Agreement”), between Arbor Pointe, L.P. (“Seller”) and
Assignor for the purchase and sale of that certain real property located in
Louisville, Kentucky, as more particularly described in Exhibit A attached
hereto (the “Property”).
Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.
All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment , and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.
(SIGNATURES APPEARS ON FOLLOWING PAGE)

 



--------------------------------------------------------------------------------



 



WITNESS THE EXECUTION HEREOF, as of this May 5, 2011.

                      ASSIGNOR:    
 
                    STEADFAST ASSET HOLDINGS, INC.,
a California corporation    
 
                    By:   /s/ Dinesh Davar                       Name:   Dinesh
Davar         Title:   Chief Financial Officer    
 
                    ASSIGNEE:    
 
                    SIR ARBOR POINTE, LLC
an Delaware limited liability company    
 
                    By:   Steadfast Income Advisor, LLC,
a Delaware limited liability
company, its Manager    
 
               
 
      By:   /s/ Ana Marie del Rio    
 
               
 
      Name:   Ana Marie del Rio    
 
      Title:   Secretary    

 



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF THE LAND
Located in Jefferson County, Kentucky:
Being all of Residual Tract “13R” as shown on approved Minor Subdivision Plat
bearing Docket #126-93 attached to and made a part of instrument recorded in
Deed Book 6330, page 761, in the Office of the Clerk of Jefferson County,
Kentucky.
Being the same property conveyed to Arbor Pointe Limited Partnership, an Ohio
limited partnership, by Deed dated December 7, 1993, recorded in Deed Book 6391,
Page 693, in the Office of the Clerk of Jefferson County, Kentucky.

 